Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2022

                                      No. 04-22-00019-CR

                                      Sandra Jo SMALL,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CR-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
         After we granted Appellant’s first and second motions for extension of time to file the
brief, Appellant’s brief was due on May 11, 2022. See TEX. R. APP. P. 38.6(d). After the twice-
extended due date, Appellant filed a third motion, which sought a one-day extension of time to
file the brief, and the brief.
       Appellant’s motion is granted; the brief is deemed timely filed.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court